Matter of Geovany S. (Geovany S.--Martin R.) (2016 NY Slip Op 06885)





Matter of Geovany S. (Geovany S.--Martin R.)


2016 NY Slip Op 06885


Decided on October 20, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 20, 2016

Sweeny, J.P., Renwick, Manzanet-Daniels, Gische, Webber, JJ.


1988

[*1]In re Geovany S., and Others, Children Under Eighteen Years of Age, etc.,
andGeovany S., et al., Appellants, Administration for Children's Services Petitioner-Respondent, Martin R., Respondent-Respondent.


Neal D. Futerfas, White Plains, for appellants.
Zachary W. Carter, Corporation Counsel, New York (Antonella Karlin of counsel), for Administration for Children's Services, respondent.
Law Office of Cabelly & Calderon, Jamaica (Lewis S. Calderon of counsel), for Martin R., respondent.

Appeal from order of fact-finding and disposition (one paper), Family Court, Bronx County (Joan L. Piccirillo, J.), entered on or about April 28, 2014, which, to the extent appealed from as limited by the briefs, following a fact-finding hearing, determined that respondent derivatively neglected the appellant children, unanimously dismissed, without costs, as moot.
The appellant children are not aggrieved by the finding against respondent that he derivatively neglected them (see Matter of Desiree C., 7 AD3d 522, 523 [2d Dept 2004]). To the extent that the children were aggrieved by the dispositional portion of the order, which prevented respondent from living with them for one year, its terms have expired (see Matter of David L. Jr. [David L.], 118 AD3d 468, 469 [1st Dept 2014]). Furthermore, the two older appellant children have reached the age of 18, and thus, the proceedings are academic as to them (see Matter of Joseph B., 6 AD3d 609, 610 [2d Dept 2004]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 20, 2016
CLERK